DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (12/27/21 Remarks: page 6, line 6 – page 10, line 19) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (12/27/21 Remarks: page 6, line 15 – page 9, line 16, particularly page 7, line 7 – page 8, line 6 and page 8, line 29 - page 9, line 16) that the primary reference He (US 20190073568) fails to teach or suggest the features:
…after performing defect recognition…
obtaining correct information of a result of the defect recognition, and generating new defect detection samples according to the correction information; and
updating the defect detection model based on the new defect detection samples.
Specifically, Applicant argues (12/27/21 Remarks: page 7, line 7 – page 8, line 6) that the defect detection samples of the present invention refer to image samples whose defects are corrected based on the correction information, that is, image samples which are generated after correcting the defect type and 
However, the teachings of He disclose the selection of training images (i.e. information used in the generation of corrected images) by a process that includes defect recognition (i.e. selection of images in which no defect is or was detected). Thus, He teaches
…after performing defect recognition (He paragraph 0082, determination of which images contain defects)…
obtaining correct information of a result of the defect recognition (He paragraph 0082, selection of images in which no defects are recognized), and generating new defect detection samples according to the correction information (He paragraph 0082, training data set generated from selected images); and
updating the defect detection model based on the new defect detection samples (He paragraphs 0010, 0060, & 0080-0083, training of neural network based on this training data set).
Applicant’s argument appears to rely upon an interpretation of the recitation “obtaining correct information of a result of the defect recognition” which requires a result obtained by correction of defects and excludes a result obtained by recognizing and excluding defective images. However, the claim language as written encompasses both of these alternatives. The 
With respect to claim 1, Applicant argues (12/27/21 Remarks: page 9, line 17 – page 10, line 15) that the secondary references Sloat (US 20140269815), Jananshahi (US 20170343481), Song (US 20030118230), and Kobilansky (US 20030190087) do not remedy the alleged deficiencies of He.
The alleged deficiencies of He are addressed above.
With respect to claims 7 & 12, Applicant argues (12/27/21 Remarks: page 6, line 30) that claims 7 & 12 recite features corresponding to those of claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to the dependent claims (claims 2-5, 8-11, & 13-17), Applicant argues (12/27/21 Remarks: page 10, lines 16-18) that these claims rely on the alleged patentability of their respective independent parent claims (claims 1, 7, & 12).
Applicant’s arguments with respect to claims 1, 7, & 12 are addressed above.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).

The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663